DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-19, claim 12, from which claims 13-19 depend and inherit all limitations therefrom, recites starting in line 2 “(in various embodiments….”  In addition to providing a parenthetical situation which brings into question whether the separated portion is intended to be part of the claims, the language addresses undetermined embodiments to which the language appears to be intended to apply.  In light of the current presentation of claim 12, the claim and claims 13-19 dependent therefrom are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications.
Regarding claim 20, the claim recites “[t]he method of claim 11” in line 1. However, claim 11 recites “[a]n image capture system.”  It is unclear from the claim, as currently written, whether the dependency was intended to be associated with the method of claim 1, whether the dependency was intended to be associated with one of the 9 other claims dependent from method claim 1, whether claim 20 was intended to be “[a]n image capture system” as described in and dependent from claim 11, or whether there was another intention.  In light of the ambiguity created by the current claim language, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 10,277,842 to Cooper et al. (hereinafter “Cooper”).
	Regarding claim 1, Cooper teaches a method involving image capture, the method comprising controlling, during a first time period (e.g., fig. 7, period before 710 attenuation; col. 16, lines 23-58; the Examiner notes that the time period is not specifically defined and therefore open to broad interpretation), a filter (e.g., fig. 2, element 230; col. 5, lines 9-40) positioned in front of (e.g., fig. 2; col. 4, lines 65 – col. 5, line 3) a first image sensor of a first camera (e.g., fig. 2, element 240; col. 4, lines 23-26) to allow maximum light transmission through the filter to the first image sensor (col. 11, lines 23-26, image sensors collect light over a given period of time with no filtering), processing one or more images captured during the first time period by the first image sensor to detect one or more image regions with defects due to excessive light intensity, said detected one or more image regions including at least a first image region (e.g., fig. 7, steps 706 and 708; col. 6, lines 24-25, identify regions of overexposure; col. 16, lines 33-58), controlling the filter to reduce light transmission by a first amount through a first portion of the filter corresponding to a portion of the first image sensor used to capture a portion of an environment corresponding to the first image region (e.g., fig. 7, step 710, attenuating; col. 16, line 59 – col. 17, line 31), and capturing at least a first additional image at a first time while the light transmission through the first portion of the filter is reduced by the first amount (e.g., fig. 7, step 712, generating a second image based on the attenuated light). 
Regarding claim 2, Cooper teaches all of the limitations of claim 2 (See the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the method further comprising generating a first depth map from at least the first additional image (e.g., col. 4, lines 7-15; col. 6, lines 41-44, analyzing image data and generating depth maps). 
Regarding claim 10, Cooper teaches all of the limitations of claim 10 (See the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein said filter is a liquid crystal display (LCD) filter (e.g., col. 5, lines 34-37, LC or LCoS modulator) positioned at least one centimeter in front of a first lens of the first camera (e.g., fig. 2; col. 4, lines 65 – col. 5, line 3), wherein each pixel of the LCD filter is individually controlled (e.g., col. 5, lines 34-37, addressable LC modulator and LCos modulator), and wherein said first additional image is captured by the first image sensor of the first camera (e.g., fig. 7, step 704).
Regarding claim 11, Cooper teaches an image capture system, comprising a first camera (e.g., fig. 2, element 240; col. 4, lines 23-26), a controllable light filter positioned in front of a first image sensor of a first camera (e.g., fig. 2, element 230; col. 5, lines 9-40; col. 4, lines 65 – col. 5, line 3), and a processor (e.g., fig. 1, element 102; col. 8, lines 19-25) configured to: control, during a first time period (e.g., fig. 7, period before 710 attenuation; col. 16, lines 23-58; the Examiner notes that the time period is not specifically defined and therefore open to broad interpretation), a filter (e.g., fig. 2, element 230; col. 5, lines 9-40) positioned in front of (e.g., fig. 2; col. 4, lines 65 – col. 5, line 3) a first image sensor of a first camera (e.g., fig. 2, element 240; col. 4, lines 23-26) to allow maximum light transmission through the filter to the first image sensor (col. 11, lines 23-26, image sensors collect light over a given period of time with no filtering), process one or more images captured during the first time period by the first image sensor to detect one or more image regions with defects due to excessive light intensity, said detected one or more image regions including at least a first image region (e.g., fig. 7, steps 706 and 708; col. 6, lines 24-25, identify regions of overexposure; col. 16, lines 33-58), control the filter to reduce light transmission by a first amount through a first portion of the filter corresponding to a portion of the first image sensor used to capture a portion of an environment corresponding to the first image region (e.g., fig. 7, step 710, attenuating; col. 16, line 59 – col. 17, line 31), and capture at least a first additional image at a first time while the light transmission through the first portion of the filter is reduced by the first amount (e.g., fig. 7, step 712, generating a second image based on the attenuated light). 
Regarding claim 12, Cooper teaches all of the limitations of claim 12 (See the 35 U.S.C. 102 rejection of claim 11, supra) including teaching wherein the processor (e.g., fig. 1, element 102; col. 8, lines 19-25; col. 15, lines 36-67) is further configured to generate a first depth map from at least the first additional image (e.g., col. 4, lines 7-15; col. 6, lines 41-44, analyzing image data and generating depth maps). 
Regarding claim 20, Cooper teaches all of the limitations of claim 20 (See the 35 U.S.C. 102 rejection of claim 11, supra) including teaching wherein said filter is a liquid crystal display (LCD) filter (e.g., col. 5, lines 34-37, LC or LCoS modulator) positioned at least one centimeter in front of a first lens of the first camera (e.g., fig. 2; col. 4, lines 65 – col. 5, line 3), wherein each pixel of the LCD filter is individually controlled by the processor (e.g., col. 5, lines 34-37, addressable LC modulator and LCos modulator; fig. 1, element 102; col. 8, lines 19-25; col. 15, lines 36-67), and wherein said first additional image is captured by the first image sensor of the first camera (e.g., fig. 7, step 704).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2020/0310013 to Gruver teaches a similar method and system employing an image sensor and a Liquid Crystal Display (LCD) filter element.
U.S. Patent No. 11,032,488 to Hawes et al. teaches a similar camera and filter system.
U.S. Patent Publication No. 2017/0078550 to Terasawa teaches an imaging system employing a liquid crystal optical filter.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697